Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 1 of 9




                 EXHIBIT 16
                Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 2 of 9


  From:                      Thompson, Jill L
  To:                        Depino, Jason A.
  CC:                        Reimers, Kara E; Liggett, Jeff G
  Sent:                      6/18/2018 2:52:00 PM
  Subject:                   RE: CIT 6214 Project Call - Attorney Fees and HPA Tool
  Attachments:               Examples showing Date of State Matrix set to ZERO Oct 2 2015.docx



 I have put together 4 examples to show the date of the state matrix amount being set to zero on 10/2/2015. Let me
 know if anyone has questions or comments.



 I
 Examples showing Date of State Matrix set to ZERO Oct 2 2015.docx

 Jill Thompson
  Default Decisioning
 Wells Fargo Home Mortgage I 1 Home Campus I West Des Moines, IA
 515 -398 -2037
 j it Ithompson©wellsfargo.com
 "This message may contain confidential and /or privileged information. If you are not the addressee or authorized to receive
 this for the addressee, you must not use, copy, disclose, or take any action based on this message or any information
 herein. If you have received this message in error, please advise the sender immediately by reply e-mail and delete this
 message. Thank you for your cooperation."


 From: Depino, Jason A.
 Sent: Thursday, June 14, 2018 1:11 PM
 To: Liggett, Jeff G; Nichols, Nicole L.; Thompson, Jill L; Archer, Kari L.; Bothwell, Katherine M.; Kohls, Bob A; Cortese,
 Ralph V.; Drzewiecki, Kathleen M.; Johnson, Lynne M; Cannady, Annette; Hohenstem, Kimberly; Solis, Gerry; Williams,
 Julie T.; Edwardson, Jessica M.; Parker, Linda G; Simpson, Roger; Rivera, Ramon; Hutzell, Travis; Alvarez, Adam; Good,
 Todd A.; Ossian, Brandy; Rodriguez, Ruby; Johnson, Tonya (Legal); Wieber, Linda; Vaske, Lori; Giroux, Chelsea D; Jacoby,
 Mike; Agocs, Mike L
 Cc: Reimers, Kara E
 Subject: RE: CIT 6214 Project Call - Attorney Fees and HPA Tool

 Team,
 Thank you for joining today. Please find action items and due dates below.

                    1. Adam to send Jay updated "no harm" waterfall by Friday 6/15 morning.
                    1. Adam to send Jay updated "post Oct 2015" waterfall by Friday 6/15 morning..
                   1. Kari Archer and Kara to send Jay updated manual review Excel document by Friday 6/15
                      morning.
                   1. Kara on PTO 6/15 but will be on the update call with Carmen to present impacted loan
 Action               research.
 Items             1. Complete C2C forms.
                            1. PBL BRD; Kara will approve once we are confident we've identified our final
                               population.
                            1. Payment Request Form for Finance and Accounting; we don't have a solid remediation
                               amount at this time but we're getting closer.
                   1. Gather final corrective action validation documentation; Kara provided EIT validation. Jill to
                      validate a sample population of loans to confirm fees are accurate.

Jason DePino                                                                                                            WX                        ..
Business Support Consultant, AVP                                                                                      EXHI      NO
Default Customer Impact Resolution
                                                                                                                           IT
Wells Fargo Home Lending 1 3440 Flair Drive, Floor 01 I El Monte, CA 91731                                                           1ANI011A 0


                                                                                                                                                  <I




CONFIDENTIAL                                                                                         WF_HERNANDEZ_00066807
                 Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 3 of 9

MAC E5652-010 I Cell 203 -641 -9628

Jason. A. De Pino(awellsfargo.corn
'This message may contain confidential and /or privileged information. If you are not the addressee or authorized to receive this for the addressee, you
must not use, copy, disclose, or take any action based on this message or any information herein. If you have received this message in error, please
advise the sender immediately by reply e-mail and delete this message. Thank you for your cooperation."


- - -- -Original Appointment--- -
From: Depino, Jason A.
Sent: Monday, April 09, 2018 1:09 PM
To: Depino, Jason A.; Liggett, Jeff G; Nichols, Nicole L.; Thompson, Jill L; Archer, Kan L.; Bothwell, Katherine M.; Kohls,
Bob A; Cortese, Ralph V.; Drzewiecki, Kathleen M.; Johnson, Lynne M; Cannady, Annette; Hohenstern, Kimberly; Solis,
Gerry; Williams, Julie T.; Edwardson, Jessica M.; Parker, Linda G; Simpson, Roger; Rivera, Ramon; Hutzell, Travis; Alvarez,
Adam; Good, Todd A.; Ossian, Brandy; Rodriguez, Ruby; Johnson, Tonya (Legal); Wieber, Linda; Vaske, Lori; Giroux,
Chelsea D; Jacoby, Mike; Agocs, Mike L
Cc: Reimers, Kara E
Subject: CIT 6214 Project Call - Attorney Fees and HPA Tool
When: Thursday, June 14, 2018 9:30 AM -10:00 AM (UTC -08:00) Pacific Time (US & Canada).
Where: 888 - 549 -3557 1 3610131

Team,
We'll use this time to discuss progress and next steps as they relate to our milestones for CIT 6214.

Issue Overview: On 3/7/18, while reviewing CIT 5920 (Settlement Attorney Fees), we identified additional
impacts, specifically loans that were potentially denied due to misapplication of attorney fees in the Home
Preservation Application (HPA) decision tool. The HPA tool, used by the Wells Owned, Bank and Private, FNMA,
FHLMC and VA portfolios, was placed into production 4/13/10 with logic to utilize a State Fee Matrix that provided
maximum allowable foreclosure attorney fees and costs. The HPA tool was automated to pull in attorney fees that
were paid at the time of the decision from Mortgage Servicing Platform (MSP) screen (DDCH) and added them to
the maximum allowable from the State Fee Matrix. This practice potentially over stated the dollar amount for
recoverable fees that were incurred at the time of the decision, which could have created a Housing To Income
(HTI) impact making the payment unaffordable and potentially declining for either affordability and /or NPV.


Join online meeting
https: / /meet.wellsfargo .corn /jason.a.depino /2V0J9ML6

First online meeting?




CONFIDENTIAL                                                                                                                 WF_HERNANDEZ_00066808
                 Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 4 of 9




          Example #1 Run date 10/3/2015 HPA recoverable fee matches DDCH = state fee matrix not added.
                                 .*_.
         C110t, * ,ttanc ',=.dóíaqo.IK1Lr_;,.t<,p: ea .Io.I"n;-37-:25ltam,e7axtE 1.9i4..fFlFr                                                     d      k l::<rteeTemFE-           u,n    .                      A-:C INnA-n/edutmen Cap Sh.
           FA      Edit   Vrcw   Favorites        Toots           Help
                                                                                                               ,-
           `s FiameLeningSemcng-..:. Fiume LeMigServKag-"ID Home tenCing Penal (S) ®HOmetereng.POrtn¿tÌ                                                           H3171eL,end.   ngPiml3                                                          -Page- Safely, ì,oa- 4) -
          L44$0á. n M.                                              2716
          AD.ENTITNOMPSOJL
          JOI L 'Thompson                         Morrpager Name: ANNA CADEAO                                        Investor. CMLTI 20964-1E2
          1.230                                     Gross Income: $2.490 00                          Investor Loan Number. -5306                                                                                                               Retch ID: 3772588
                                                   Net Ob5gs0nns: 5000                                       Original Term: 360
          Loan Search                                                                                                                                                                                                                        Deckbned: 10/012015 OS 28'aó
                                                   Monthly Income: $2,49032                          Original Maturity Derr. oval 2036
          Client                                                                                                                                                                                                                                          AD- EM1U143781
                                                    Loan Due Date: 02012008                             interesl Set Aside:
                                                                                                                                                                                                                                                          -redone Johnson
                                                  Imminent Default No                                    Appraised Value: $199,999.00
          Loan Number:                                PMMS Rate: 3.850%                                 CURB Occupancy: Pnmary Residence
                                                                                                                                                                                                                                             C0 ,0 ilted: 10)0520151141'.10
                                                      PMMS Date: 10032015
                                                                                                                                                                                                                                                           AOENTIehard
                                                                                                                                                                                                                                                          Tara Hams-Matson
               Search
                                             ;.   tiAh3PTle 1-Std !--NAMP-Tier 1,PRA                      HAMP-T1er2.Std(A411ve)
          Moö0ce6en Search
          Batch ID:
                                                     Snapshots

                                                                                                                                                                                                                                           Term Entenarm
                                                                                                                                                                                                                                          Rate Adjustment
                                                                                                                                                                                                                                      kauf5 Mo Pmt Reduction
                                                                                                                                                                                                                                        Poet Mod DTI'42%
                                                      Calculated Trouph Deh: 01012016                                                                                                                                                  Negative NPV - Inhisl
                                                                                                                                                                                                                                           Ver:Won Gencodes
                                                                                                                                                                                                                         None
                                                                         Value            A)AOdnt      Fowling. Walled              Cap8 04d 5Melee                  Outstanding         Spread
                                                                                                                                                                                                                                        Commit tte IPS
                                                     Osinquentimernt                     094.18176                  5000           094.18176          00 30          5000                                                             Letter Sent to BMW.
                                                     Delinquent Escrow                   823852.53                  10.00          028.85253          5000           50.00           50.00        1
                                                                                                                                                                                                                                             ViewReeub
                                                     Recoverable Exp.                    37.747.70     $0 DD        $000           $774770            $000
                                                                                                                                                                                                                                      -                     ....
                                                                                                                                                                     $0.00
                                                     Other Fm                            0f45.00                    $145 D0        $000               $000           $0.00                                                                   Appal Rauh
                                                     NSF Fees                            0000                       5000           $000               $000           $0.00
                                                                                                                                                                                                                                          [print Cepheid J
                                                     Las Charges                         53136.27                   $3.13627 5000                     SO DO          $0.00
                                                                                                                                                                                                                                              I.vtrsumw
                                                     Prior Forbearance                   $0.00                      $0.00          30.00              50.00          $0.00                                                      No Min 70% PI Pmt Red Clnr -72
                                                     Prior Deferred Interest 5000                                   0008           8000               5000           50.00           SO OD

                                                     Shortage                            $794.12                    50.00          30.00              SO DO          50.00           $794.12
                                                     Total                               3134.85738 10.00           $328127 $130,78199,$000                         $0.00            $794.12




                                                                                                                                                                                                                                                                     ! aalir;irT
                                                                                                                                                                                                                                                                     ? Q,eer
         L'T
                fr2ri 61w.v                O5 Pe: D!                     u(`"        ,,.., m azt        FE1
         aat ut-Ii IDIU..,cou (BMW I®-o,.w                                                                                         W         0    kA ían
                                                                                            m:'l Mq1se1P C1 a)-ey                                                      1


         rIC:W rtth

                          I, I   I       Itl'.I
                                                                                           I 1121n12:\ I        I      AI1V/.NI t                      111'. I1112Y                 .1    i<i- l N                     Ill. /1 / /lai                  11     Ill
                                                                                                                                                                                                                                                         hl:.11


                                                                                                                                                                                                                                      1 NI)
                    I1               !     1,\YI          I                                          II<AN                                            .'.II                               i. ...                                      tit l'AYI I
                                 .()1 I                                                              .0)14 1                                            11:   1                            .. iI2 I
                                                                                                                                                                                                                                  I

                                                                                                                                                                                                                                          71t 1
                    11A I    I           ItAN(11              :                                      1111t11         t t)i t) t,
                        Ilcrl II.1<                   111                       IIAII.                  IItAN AMI-                         I- :C         1`AV1-1:                  l'AYI.-L=          10.N   DI. f-:C/2 LI' ITt)N                           1)35.1)131'
                    ttl I):ll                      I1111:                                                  :511).nn                        ArY           1                           11e)3 AT TY ATTUf2NtY I- II-S
                          1. ana 1)<)«); 040 Itr at                                                                 1. rar)                                                        01 001 MI9AI C It Wait Ill C lIAI
                          .- WV/' 000 0)L 4110:4                                                               '9           rar)           I<I.       1'I0A1tA'::+                 11'11901.          $91i0K FC      131'0




                          101 Al                  111 t fl-t1                       1117C It                        AI)V IItAN`.


        commove solnekootoowstawax*                                                                                                                                                                                                                       LAI IM    ®10.




CONFIDENTIAL                                                                                                                                                                                                                          W F_H E R NA N D EZ_00 066809
                Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 5 of 9




        Same loan was run 8/6/2015. This decision was approval but shows that the state fee amount was
        included in recoverable fees prior to 10/2/2015. HPA= $10505.70, DDCH $7747.70 and Florida state
        matrix amount is $2758.


                        5l Mtpr:;,P..wfarywneeM.m.erJev.Calsf.evtcte,t             Mayne       M.17028,                         AL_cseaTe<                             P-GG!:HPA-NOCAuticncap5b..r
          FT.    Ibt Y.         f.wakn Tack     Help
                                                                                                                                                                                                                                 ,
         ,r Home Lenc'ugSevümg                 Ham Lendnq UAW m-... OHamelerd:y Portal (5)              Hana: Lending   Pu:talf,. Harne Lend:ryPcnal(O                                    i -e       Pege- sae,. Took. ®.

                                            cure..                                                                                                                                                       ..a.r..r
                                                                                                                                                                                                     .. é.:ee:
                                                                                                                                                                                                                  ee:everM-uv_ - -
                                       Home Preservation Application                                                                                                                                    cat 1-18147,384
                                                                                                                                                                                                        wir,TK

         Logged. As                   IMM2716
        AO.ENT1TN0MP5OJL
        Je L Thompson                    Mortg Eger Nam.: ANNA CADEAU
                                          Gross income: 53.111 00
                                                                                               loreetor: COLTI 1036 -11E2
                                                                                Investor Loan Number: X5306                                                                                       Batch ID: 3666583
                                                                                                                                                                                                                                 t
        1.991e
                                         Net Obligations: 50 00                             Original Term: 360                                                                                  Oec40iomd: 03006110150E 0337
         Login Search                    Monthly Income: $3,111 90                 Origin.) Maturity Mac 01010035                                                                                           AD.ENTa563936       a.
        Client                             Loan Due Dec 0200105)5                      Interest Set Aside:                                                                                                  Dann/ Caller
                                         Imminent Defeuh: No                            Appraised Value: 019993900
        Loan limber.                          PMMS 05151 3980%                         CURB Occupancy: Primary Resrrmce                                                                          Committed:
        L__                                   PCHS Date: 0800002155


           Search 1
                                          -TierlSld 1 HAIR.TierlJrRA)Active)                  ',I HAMP-TYr2.5td         I.


         Modification Search
        Bata 11Y.
                                             Snapshots
                                                                                                                                                                                                Rale Reduction
                                          .e WawhS Uniu                                                                                                                                         Tenn Extension
                                                                                                                                                                                               Pdncpal Reduction
                                          Iv Cap l Waive
                                                                                                                                                                                               Validation Overrides
                                              Calculated Through Date: 110112011                                                                                                  Nom
                                                                                                                                                                               Loan was 001ISUned Nr ry a provous month
                                                                                                                                                                              and it mum be retuned to the HPU lo re-docieion
                                                       Valna             Amore       PenNN Waived ¡ bpiWiad '. Forborne Otnatanding                Spread Ì
                                                                                                                                                                                                 pool lo ccrnul
                                              OeinquentInurael        192.522 56               5000         531.52296        5000     5000                                        Loan was 600100ned durng a pre'::oos month
                                                                                                                                                                              and A mum be rehmd to the HPU to redacii0n
                                              Delinquent Escrow       528.8_253                5000         528.80253        5000     $000         5700                                        71101 m $90501r801

                                              RecoverabteEap.         510.60570       $0.03    50.00        510.505.70       5000     50.00        --     -
                                                                                                                                                                                                 Specify Tams
                                              OtherFess               $145.00                  514500       5300             5000     50.00
                                                                                                           115000                                                                                esietCapsM
                                              NSF Fees                SODO                     5000                          5000
                                                                                                                                                                                                   I,Sb,Ktons
                                              Lam
                                                te                    $3,136.'27               53 110       5000             5000     50.00
                                             ----_._.-_.-__-----
                                             Prbr Forbearance 50.00                            5000
                                                                                                           `----------
                                                                                                           1100    5000              '.50.00
                                                                                                                                                                                  Nono


                                              Prior DahlnadIntxesl 5000                        5000         $000             5000    ,50.00        5000

                                              Shortage                539708                   5000         90 00            8000     50 DO        539708.




        Dii! ILiI         y ,t el
        frs, ¡7n LM J9F3 WO, ®DQ':LOHi
                              eilpQlvu,
                                                                           TiT I ®                                  Is¡.5
         n_Qr tsaln                                            'm u snal              ocQIsrv.cQacu un_ án r:sliFr ulrr
                          pavsvcotz 131ue1 1301.01nnc                      Mrna

        [O {3Cpi.mYbi
                                                                       CURPURAII- ADVANCE HLSFORY SCREEN 81Q /001 06/17/18                                                                                  14:03:26
                                                                        F:R C:  R:     07/01/18 TYPE CONY. RCS.                                                                                              MAN J
                                          ____.                                                                                                                             .._          v.
                                                                                                                                                                                               END
                              PAYFF                                                                                                                      USR                                  FSC PAYFF
                            SORT                                                    SORT          SORT                                                   SORT                                 SORT
                        DATE RANGE:                                                 THRU 08/06/75
                        TRN USR                IO              DATE                  TRAN AMT E5C PAYEE                                           PAYEE RSN           DESCRIPTION                                  DISBDT
                        6.10 DKH 0001 06?SOR                                                  R40.00                 ATY FI            STF 01801 ATTY ATTORNEY FFr4
                         745 NNN 0002 040108                                                   75.00                                              01RO1 MEAL CLR MOFL REG BAL
                        633 WQP 0001 013000                                                    95.00                 RE- PRMRASS 01801 BROK FCL 0P0




                    " IOIAL SELECIEU DOCH CORP AOV IRANS:                                                                                                     /. /4 /. /O



                    I    61                                                                                                                                                   1./                   A
        w..aw       ro Use wr leeeeee+.ea,.e.+mrae;




CONFIDENTIAL                                                                                                                                                                                    WF_HERNANDEZ_00066810
                         Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 6 of 9




                  Example #2 Loan was run 9/30/2015. HPA recoverable fees are $10,872.33. Same loan and product
                  run again 10/3/2015 and HPA recoverable fees are $4851.33 DDCH is not available due to loan is
              purged however the loan is in New York state fee matrix amount in New York is $6021 which is the
              difference in the 2 runs supporting the removal of state matrix fee 10/2/2015.

                                                                             n           sense                x.,     3)5:4764,ertrr                    Cu K ^IMe. i,1                                                                p- a.ß           A.Med"Al_ retell Cap SS.             .=t::qa
              -     Fk        Ede        Y:e..   Favaitn.     Tools     E


                   y'¿ E Name tend, Serviang -...                      Fame Lending Servicnq -... S Nene Leiwarg Portal 07                      Neme Lend.:y 700, (1)                     Nome Lenclg Ponal(3)                                  -®-           l± 4T - Page- SNey- Took- -
                                AOO.T£
                                IMO    AO
                                                             wo(0 rühl
                                                            Home Preservation Application
                                                                                                                                                                                                                                                                          hrtars.rFrr
                                                                                                                                                                                                                                                                             .ntra Yn
                                                                                                                                                                                                                                                                             n[a,:ac
                                                                                                                                                                                                                                                                                       :    y         n
                  Lappsd+nN
                  AD ENTl7f10MP5OJL
                  .MI t Thampson                               Mortgagor Name: SEEASTIANOVASTA JR                                                Investor DEALT 2007.3
                  LanpE                                          Gros. 1000001 526.632.00                                         Inverter 10411 Number:           -1371                                                                                             Batch ID: 3766070
                                                                Net Obligations: 5732 00                                                   Original Term:          360
                  Loan Search                                  Monthly Income: 520,632.03                                                                                                                                                                          Decisionad: 031302015 0E 3632
                                                                                                                                  Original Maturity Date:          08,012337
                  CpanL                                                                                                                                                                                                                                                         AUENTq327E543
                                                                Loan Oise Date: 128010005                                             Interest Set Aside:
                                                              Imminent Default No                                                                                                                                                                                               Alhakah Drummond
                                                                                                                                       Appraised Value:            5700.000 00
                  Loan
                     Member:                                       í 0M5 Rate: 3.860%                                                 CURB Occupancy:              Pnmry Residence                                                                                 Committed:
                                                                   PMMS Date: 05/302015


              .___.
              :Search 1                                 ,        ..
                                                              NANP-Tlerl-Std
                                                                                                      .                                                       .     .                 .                 .                     .   .                       .                  ..                   .


              Modification Search                       :I                                   HANP-11kr1.PRA               II   HAMP-Tkr2.5[d
              Batch ID:
                                                               '. Snapshots

                   Search                                      . Waterfall Lira.%                                                                                                                                                                                Pre -Mod DTI e25%
                                    I
                                                                                                                                                                                                                                                                Validation Ovenidae
              Fava Ihtdan                                        Carat Waive                                                                                                                                                                    None
             .1 %K Rokle1
                                                                      CMC.IMed Trough D0%: 0101/416                                                                                                                                              Loon was decisn0S donna a prewar maim
                                                                                                                                                                                                                                                and d must be femme to the HPU.n4rnicn
                                                                                                                                                                                                                                                                   IMO( Io COMM
                                                                                 Value                      Amount        Paa$ag Waived {. Capitalised Fsehan's Oamtertdetp: Spread
                                                                                                                                                                                                                                                                  Pdattep lmet
                                                                                                                                                                                                                         +,




                                                                  Deform.. Inmost                          5238.73214                  0000           5238,73214 500D                       5000
                                                                                                                                                                                                                                                                       Insb0tone
                                                                  0MMqumM Escrow                           141.077 OD                  5000           S41.177.80         5000               10.00            50.00                              None
                                                                  NatovrabO Elm.                          510.87233       1000         5005                               (870   00         5000
                                                                  Othr F.a                                57500                        175.00         5000               5000               50.00
                                                                  NSF fees                                 50.00                       50.00          50.00              5000               50.00
                                                                 Lan Charges                              51144 72                     11.144 72 53 OD                   5000               5000
                                                                 Prior Forbearance                        50 D0                        5000           500                5000               50.00
                                                                 Prior Defersed Interest 50.00                                         50.00          50.00              $0 Do              50.00            $0.03
                                                                 Shortage                                 10.713.50                    50.00          53.00              5000               50.00            $1.713.50




                                                                                             ter, Ls.                   _'.+_LNNVnFn                   .(briecYxm                                                                     B   acs ' e HPA -       MnnAmien Cap
                  Fle     Eck           ynr. ' Favundn Toch           Help

              =,j¡Name Lending 5emcirg.. Hwrtentlipg5en'ieieg-... ®FartuLnndingpaRal(3) IItlameLendingparcal(f. EHaneLeM.xgPotel(33                                                                                                                                    - Page- Safe, :Tools -


                                                       Home Preservation Application                                                                                                                                                                                                 477


             Lotggedyn As
             AD,00TITNOMPSOJL
             AIL L Thompson
                                                      1a4    Mortpager Name: SEEASTIANOVASTA JR                                                Investor:          DEALT 2007.3
         Inge                                                  Gr0-6.1110001101 526,966.05                                       Investor Loan Number:            M1371                                                                                             Batch ID: 3772411
                                                              Nei Obligation.: 5732 DO                                                    Original Term:          350
             Loan Search                                     Monthly Income: 526,96626                                                                                                                                                                            0a0000ed1 13103/2015 04 3534
                                                                                                                                 Original Maturity Dee:           00.'012337
         Goat                                                 Loon Due Date: 12/01/2009                                              Interest Sec Aside:
                                                                                                                                                                                                                                                                                  AD-ENT1U276543
         t              v':
                                                        Imminent Default No                                                                                                                                                                                                       Aibakah Drummond
                                                                                                                                      Appraised Veto.:            6700.300 DO
         Loste NrmMr.                                            Ph1515 Rate: 3.850%                                                 CURB Occupancy:              Primary Residence
                                                                                                                                                                                                                                                                  Committed: 10A500160750.4               ,47:
                                                                 PMMS 0.1. 10/032015
                                                                                                                                                                                                                                                                                  A0-EkT0EtertPD
                                                                                                                                                                                                                                                                                  Patrick Ebert
         i        Saarch

         Madl6ca4onFaeai:lr                                  RAMP-TI r 14-11d ir XA71a Tkr14a17A 1 HAMP-Tkr 2.SId                                 I




         pad, la

                                                              e Waterfa8tanits                                                                                                                                                                                 Pre-Mod on .25%
                                                                                                                                                                                                                                                               Vaidalion Overrides
                                                               Cap /Waive          .     .       ..                                                                                                                                            None

                                                                 6.0.1016 Trough Dete: 01012016                                                                                                                                                                 CanoIOcd lo LPS
                                                                                                                                                                                                                                                              Letter   Sort. Forrmter
                                                                                                                                                                                                                                                                  View Commit
                                                                             Woe             _             Arartealt'PaerSap Wályd                CrplWíntl 0b                             O4,00d            0p...:                                                  Results
                                                                Deinquentlnterest                     1238,73214                       3000      5255732 14 5000                           50.00
                                                                                                                                                                                                                                                                  Appeal Stator
                                                                bMquantEscrow                             541,07780                 $0.00        541.077.80             S000               50.00            50.00
                                                                RacovrabteEsp.                        34,051.33          SO OD      5000         5485133                S000               50.00                                                                [.Print CepshsS
                                                                OtherFess                             17500                         375.00       5000                   5000               50.00                                                                   Issboelom
                                                                NSF Fees                                                                                                                                                                       Nono
                                                                                                      50.00                         60.00        5000                   SO 00              50.00
                                                                IataCharges                           37,144.72                     3114472 f005                        SO OD              5000
                                                                Prior Forbearance                     5000                          1000         5000                   5000               50.00
                                                                Prior Deferred lntrasi 50.00                                        50.00        5000                   S000               50.00            50.00
                                                                Shortage                              $1.773.50                     10.00       .SODO                   S000               S0.00            11.713.50




CONFIDENTIAL                                                                                                                                                                                                                                                   WF_HERNANDEZ_00066811
                 Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 7 of 9




        Example #3 Loan was run 10/2/2015 at 9:18AM. HPA recoverable fees were $1821. Same loan and
        product were run again 10/3/2015 at 7:58AM and recoverable fees were $0. DDCH is not available due
        to loan is purged however the loan is in West Virginia state fee matrix amount in New York is $1821
        which is the difference in the 2 runs, supporting the removal of state matrix fee 10/2/2015.



                                            . .. .1íG.
                                                               F-eOaAFP -.-,
            r2   Ede
                               hnA     rdlJeigsner(
                               nse. Foods Took       Help
                                                                   .aFer.a                                                                                                         P -. a a ili1WIWIWSMiMlgiafYh.ï

         1M SNonne rend, s«.,rn-.. lo..elenálnsr.¡img-.. Sm:m...le..e,mgP.nem SNome LaWing amte lg Man.elend,,,9Pen.lc.7                                                               E1-                     Page. Slay Tod.. - »

                    Nt7MR                    ets1 a,
                                                                                                                                                                                                                   c.Iá:n óoa                "P.

                                            '26
                                            Home Preservation Application
                    NfORTOA06
                                                                                                                                                                                                                   daí6C
        LoOpWmAs
        ADFJInTIK3MP5OJL
        A L Thompson                         Mono eye Name: KERR1 D MYERS                                           Investor, 114600 2907-11E2
        LOOR
                                               Grose Income: 55 91700                               investor Loan Number X616                                                                                 Betchl0: 3771119
                                              NM Obligations: $620 00                                       Original Term: 317                                                                           De c4bneti: 10r02/2016 09 16'12
        loan Search                          Monthly Insana: 07017 17                               Original elanniy Moe: 11,01/2036                                                                                 AO-ENTN196105
        Caere.                                 Loan Owe Date: 01101/1015                                   Interco' 501 Aside:                                                                                        Rody Rodnguez
                                             Imminent Denali: No                                            Appraised Vella: S/711230.03
        Loan lembet                                 PM45 ROM: 3 650%                                       CORR Occupancy: Fernery Read.nce                                                              Crnnnlnetl:
                                                    PMMS ab: 109212015

        _.5.
                                             TIAAW-Tier S-Siti                NASW.71er2-5td
         Modification Search                                             li

        Rarch ID:
                                                   Snapshots
                                                                                                                                                                                                       Pre-Mod 071 425%
           Saarbh                             ii, Waterfall Shahs.
                       I
                                                                                                                                                                                                       Vatdahon Gemdee
         Bam Ikv1                              CrP7WStw:                ._.                                                                                                                Nono
                                                                                                                                                                                           Loan was dec,s:and damna prev.aus month
                                                    Galantead Ter0UMm Ore : 01014016                                                                                                      and it must be returned a the NFU to redaction
                                                                                                                                                                                                           pia 10 commit
                                                               Value                       A0.00M Pending Waived         °Walked Forborne Ok4tandin5 ¡ Spread                                            Print CapsMat
                                                   Delinquent Interest                 01563.52                 6000     54.563 62    5000       5000                                                        !nea..aorta
                                                   Deenqueat Enema                     51291106                 $0.00    51,29806     5000       5000               5000                   Nom
                                                   Rseovsnble Esp.                     51.621.00 $0 00          5000     51821 00     500        50 CO

                                                   Other Fees                          $000                     $0.00    50.00        50.00      1000
                                                   NSF Fos                             50.00                    50.00    50.00        50.00      6000
                                                   tau Charges                                                  5245     5000         5000       60 00
                                                   Prior Forbearance       2000                                 50.00    50.00        SOW        5000
                                                   Prior Deterred Interest 5000                                 50.00    6000         50.00      5000               15000
                                                   5000.0e                 1500.64                              50.00    50.00        5000       $000               1550060



                                                                                                                                                                                       - ...                                  ...   i
                                                                                                                                                   _   .
                                                                                                                                                           ..
                                                                                                                                                                .             ..
                                                                                                                                                                                      aO íSwA.wM
                                                                                                                                                                .



                                                                                                                                                                                                              ' nC ro Sh...             .v.ryN:).
          F ¡k   Eá1           usw. Fawmn     oc      IWF      -
                                                                                                                                                                                                                                                .
         `3 S000.L0              1.9 Swoons -.. S tome Le,v0191wk,n9 -..                    SHorn. Landing P000ß) Ssrametene,nq       Portal (4; IS NOmeten0m9 Pena; I,                     ®      L] dlb    . wy- 1nM- TPOa- Q-

                        awe                 e vn rsup
                       WOO anor             Home Preservation Application.
         000902+n Aa
         AOF.NTITNOMPSOJL
                                            i226
                                             Mur10090, Name: KERR1 D AVERS                                      brva.ul: MASCO 2007 462
         Ja L 1romp.am
         Loge                                  Gross Income. $5.917 00                              Investor Loan Number: X5016                                                                               BMOh ID: 3772525
                                              NO Obligations: 9644 16                                          Original Term:    'a                                                                         O.c4lon.d: 10A7/2o 16 07 56 33
         Loan Search                          Mon Inly Income: 57,61717                                 Orighnl Maturity Oats: 11014036                                                                                    AD-ER1M196105
         Client                                Loan Ova al.: 011012015                                     Interest Set Aside:                                                                                             Rotly Rodnpuez
         r v'.                               Imminent Defeule Ne                                            Appraised Value: 591 000 00
         LLan MSeber:                             PUPAS Reu: 3.650%                                        CORR Occupancy: Primary Retedemrc                                                                Committed:
                                                  P665 ate: 10/030015

           Seereh
                           1

                                              PUMP-Tier t-SSd'iI NAM'-Tier2-5td                         L
                                               . Snapshots
                                                     .__ ...         .........:'   .
                                                                                                                                                                                                      Freida: 071 0.25%
                                               s                   l:imhs
                                                                                                                                                                                                      Variation Overrdes
                                               . Can Wal..                                                                                                                                 Nom
                                                                                                                                                                                           Loan was dotislor,Pd denn a 0,00.0 0 mmtil
                                                    caqa lnsa moots Data               :   0101 r1016                                                                                     and it Mu% be returned to the GWU to ledecodn
                                                                                                                                                                                                        pow to comma
                                                     .:.. . VMUe";-,                    AmPunt.jFentlitg: Waite* CfpPMIpG/.FnrbMae:ÒUbOmAng, Spread                                                      Pren Cep.W s
                                                    Delinquent Interest                54,563.52          50.00   54,583.52 50.60   5000                                                                      instrJecons
                                                    a5nquentESerea                     51296.08           50.00   51296.06  50.00   2000     50.00                                         Nona

                                                    RacovsnbbEsp                       SO DO     WOO      S0.00   5000      5000    W00
                                                    Other Fees                         W 00                     50.00    50.00        SOLO       W 00
                                                    N5F Fes                            W 00                     10.00    WOO          SOW        WW
                                                    Lea Cberme                         2245.43                  524643 50.00          SOW        W00
                                                    Prior Forbearance       5000                                 50.00   50.00        W.00       3000
                                                    Prior Deferred Interval 30.00                                50.00   10.00        50.00      W00                 50.00
                                                    Shartege                S500.64                             50.00    5.00         5000       W 00               550064




CONFIDENTIAL                                                                                                                                                                                             W F_H E RNAN DEZ_00066812
                    Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 8 of 9




           Example #4 Loan was run 9/23/2015. HPA recoverable fees were $2947.40. DDCH fees were
           $1330.40. Difference in the two equals the amount of the state fee for Alabama which is $1617.


              F;le
                                    s.twwal.9e:m4:H5me¡lNKapa h .
                       Edt Vnre remotes Toe h    Help
                                                                                   . oe.w-3 s N 0                       +      .t5e,w              aLe&Y.5CMatT.                                     A- Madfi e5en Cap                   Vgrn
                     S Home LeneugSavinng-..:   Hoc ne                                 E Home Lan-g Portal s) ® Home Lan                 g   rtalN; 1.1 Home LenevJ9cna113j                9-e- .0 to                 Pager


                         4:41.                 Home Preservation Application
            Logged in As
            AoENnTIg1CPSOJL
            MIL Thomason                        Mortgper Name: 42491 RICHARDSON                                      Investor: GSAhtP2024,8
            I.mi4                                Gross income: 51,323 CO                                  heaves. Loan Number: 06745                                                                                Batch 10: 3751354
                                                Net Ob6aadona: 50 00                                              Original Tam: 462

           .loan Stem))
            CINeC
                                                Monthly Moore : S1.323 75
                                                 Loan Due Dato: 03410010
                                               Imminent Default: No
                                                    PMMS Rate: 3.910%
                                                    í00145 Date: 09230015
                                                                                                          Original Maturity Dale: 12410052
                                                                                                                Intarcot Sot Aside:
                                                                                                                 Appraised Value: 33600000
                                                                                                                CURB Occupancy: Prmary Reudenca
                                                                                                                                                                                                                 Decleaned: 09/23/2016 04:36566


                                                                                                                                                                                                                 ConlPltted:
                                                                                                                                                                                                                               A0- 81470.1276543
                                                                                                                                                                                                                               Athaleah Dmnunold



              Laar±h J
            MOOlficbem Search
                                           I    HAMPTlertStd      I    31AM1; TNr1-1+R4              '.   HAMP-iler2-Sd(ACtNe)               23A518.-2ler241LA.
           Batch Ió;
                                                  Snapshots

           Í-Ssarch                               WatarbllLamhs                                                                                                                                                  Morro Ealonaran
                          1
                                                                                                                                                                                                                  Forbearance
           00. 1100.1                           - CaplWare                                                                                                                                                       Ra1e Adjustment
          041.5 ROHM                                                                                                                                                                                      Post-Mod ON e25%
                                                   3.100154 Tamupn Ham :           0:3:00:1                                                                                                         CLARA Pen0. Escepbon to Contract
                                                                                                                                                                                                             Yskfetan Ovemdes
                                                                                                                                                                                             Now
                                                          Vahee               Amount Pending 95rved L.pfe54ed F boom Outs. rgaa Sensed
                                                                                                                                                                                             Loan was 0.4Nwn.4 donne a pr vHoe month
                                                  D.M¢u.nt Interest           52475.62       30.00  52.479.62 5000   50.00                                                                  and A must be returned Ii the HPU to redemaion
                                                  0eI7e0l.MEM00w              01026.62                          50.00       51.026.62    5000                                                               Oar to COMM
                                                                                                                                                      50.00        0000                      Loan w.o deNeanod donn0 a ormooOS month
                                                  Recoverable E35.            52.947.40 50 00                   50.00       52.14780     S0 00        50.00                                 and It mua: be relxua to the HPU 1a r00d4Nion
                                                                                                                                                                                                         poet a Ad vatl mas
                                                  Other Fes.                  50.00                             50.00       50.D0        5000         30.00
                                                  NSF Fes.                                                                                                                                               I       Specify Terms
                                                                             5000                               30.00       3000         5O OD        50.00
                                                  Lam Charges                 í23.17                            528.17      10.00        500 .00      59.000                                                 t_Prop Gepehaell
                                                    wr Forbcaeance      5000                                    50.00       9000         500D         $000                                                         msmxcmm
                                                  Peor Deferred Inarast $0.00                                   50.00
                                                                                                                                                                                             None
                                                                                                                            50.00        50.00        50.00        10.00
                                                  Shortage              $394.45              I                  5000        30.00        5000         50.00        5394.45
                                                  Teal                       56,876.26 50.00                    528.17      56,453.64    S005         50.00        539485




          ptül unNe. pm9.
                          iBN:.51eU5R5 EgFORL ®':LO`LCllj (m fEs', ®Tl,X1
                     E7PJSwsR4 MOW EDI.D1wLa            fJlcz) f5A3FNP GLx=IN1á9
                                                                                                          (m,        . ,.
                                   e         )mca .:: 1
                          yNI5liCpi2 y-rRaeNIPt ®1L0i:1hYE
                                                                            151,
                                                                              u.r3 ttRr jr:sváPR1
                                                                                       E9TAkf4
                                                                                                                                    "
                                                                                                                                                          uarl



          <step, cce
                                                                              CORIeORAI E ADVANCE HIS IORY SCRt6N                                                                  M2:J/001 OE7/1//13                     14:33:11
                                                                      L'.          I     :', L':î.                 !:.:                  r-...7r/1i1i              IYI'L.     n_ONV. PMI                                   MAN B
                                                                                                                                                                                                    -    CND W...
                        t I'i lo::        PAPI I                                                 I   I<AIJ                                   i:`.N                         OSR                          FSC PAY) I
                            SORT                                                                 SORT          SORT                                                        tiORT                        SORT
                        DATE RANGE.                                                              THRU 09/23/15
                        TRN USR ID                              DATE                              TRAN AMT ESC PAYEE                                                 PAYEE RSN         DESCRIPTION                               DISBDT
                       631 JMW 0005 071205                                                                      15.00                   SE -FIRST                    O1RO1 INSP INSPECTION
                       632 DKH 0004 062905                                                                  150.00                      ATY -GA -MCC 01R01 BKYC BANKRUPTCY COSTS
                       633 DKH 0003 062305                                                                  800.00                      ATV -GA -MCC O1R01 BKYF BANKRUPTCY FEES
                       632 DKH 0002 062305                                                                      35.00                   ATV -GA -MCC 01RO1 BKDR BK DOC RETRIEVAL
                       631 JMW 0001 060905                                                                      15.00                   SE -FIRST                   O1RO1 INSP INSPECTION


                              II-IT: \I         SI-I F1 TED DDCH CORP ADV TRANS:                                                                                               1,330.40


                i    Im
        Cuenca-led ie the host 0SMenmre3D4.m+M,M9.ram1                                                                                                                                                       C                 t:]1117   ,i © -
        Same loan was run 10/3/2015. DDCH fees remain $1330.40 with this date and now the HPA recoverable
        fees are also $1330.40. The state fee matrix amount was not added in, supporting the removal of state
        matrix fee 10/2/2015.




CONFIDENTIAL                                                                                                                                                                                                 W F_H E R NAN D EZ_00066813
                    Case 3:18-cv-07354-WHA Document 173-18 Filed 11/21/19 Page 9 of 9




                                                                                                                  vo,,FrhoWstoottliamrlott-t,o                                     P-gef     HPA Modificad. Cap                 F

             Fit     Ft&       V.      Favorites       Took 14*
                   E tione Mooing Seroco,                    Nome Leming Snmemg -      . Ffeox too., Portal (5) IN Home Lama,                   E Home     9coM(3)                 "        Ea - e            -                s.my - Ti1t4s     tit

                        nona                       ONIM,Facoo
                        MORTGAPIR                  Home Preservation Application                                                                                                                                     LInAIPA"'4
            Lop** As                               =1.1715
        ADINTITHOMPSOJL
        Jal L Thompson                                 Mortgagor Hamm ANI4 L RICHARDSON                                   investor GSAMP 2034 MT
                                                         Gross Income: $" .623 00                           InveMor Loon Muntber IIM3746                                                                      Batch 10. 3772521
                                                        Pin OfiRgodoli SA 00                                         Otiginal Tenn: Ad2                                                                     Docisionalt 700MM 07 4569
            Loan Search                                Moodily locum*: 5150326                              Otloinol Moltotto Oolo: 120712352                                                                                  A73tENT0U276513
        Cloot                                            Loon Duo DON 031010015                                 Intro. SM                                                                                                      Mkohah Drummond
        1
                                                       Imminent Dofoulc No                                       Appraised      536 000.00
        Loan Nombec                                        PPAMS Ram: 3 050%                                    CURIA OccupAncy: Prtniry RosoMnc                                                            Committed: 1005/2015 13.47.07
                                                           MANS 50l.      1070373015                                                                                                                                           ACLENTatfarro
                                                                                                                                                                                                                               Ryan Farrell
              Scorch       I

                                                   1   KAMP-71v 1-.914       NAMP -flu-10RA                  HAIM Tier 2 Std       HAMP-Tior 2 PRA
            MoGRIcabon Smirch
        0.141E5
                                                          Soapolooto
                                                                                                                                                                                                          Pro-Mod OTO 025%
                                                          WatorPoll Limits
                                                                                                                                                                                                                      Ovaindoa
                                                        o Cap   IMAM                                                                                                                       Non.
                                                                                                                                                                                                            Committed to LPS
                                                            Catcoltiod Pootioh Dote 01002010                                                                                                             Leiter Sant lo 130aMMa


                                                                   yaloo               Amount            Pending Welyad CmiMMIxod Foxboro* OutoLoodlnip Sproad1                                      !       Alatits                    !


                                                           Dolnquont Intomat        12.175.12                    50.0C    S2179.62     SO OD     0.00                   1


                                                                                                                                                                   _J                                ,      Appeal Rome                 1




                                                           Delinquent Escrow        Si 026E9                     IOW      $1.02E.62    WOO       $0 00     SO OD

                                                           Racomblo Exp.            S1.330.40            WOO     S0.00    $1.330A0     $O OD     WOO                                                        Print Capoham           I


                                                           Other Foos               50.00                        50.0C    SO 00        SO 00      SO.O                                                        itoodotano
                                                                                                                                                                                           Non*
                                                           NSF Fm                      m 00                      $ÛO      $0 OD        SO 00     50.00

                                                           Loft Chilton             $28.17                      152817    5000         50 00     50.00

                                                           Prior Fed...rams         $0 05                       I$OM      NM           5000      mm
                                                           Prior Deforraol 'Merest $0 00                         $o. oo   50 00        50 00     solm      mw '
                                                           Shorutpo                 $394.15          ,           50.00    113.00       SO 00     MOO       $394.45

                                                           Totol                       55.259.26 00.00           128.17   54.536.84    SO 00      50.00    5394.15
                                                                                                                                                                                                                                                         V



                                                                         --41011
                           -,t1E11111.11111111.""-44-11111NIMIIIIririllrit
                                             M   IM
                               E leSMJSR3 SPORT 01110L121.1.0.20 3 la 07,,
                                                                                                                                                                                                                                                 ofk,,

            0_01 LOTS Bil"1Ñ5R4 VIDN4                           'AQULULG       H   A07P1 ,T               °WNW 51.0501114 u4-2        DLO;   75, :FI LOU
                                    t4;51401.2                  3,O,R'E                       WiM74




                                                                                        ,0RPORATE ADVANCE 0ISTORV SCREEN M23/001 06/17/18
                                                                                          I  H ! A
                                                                                                 '
                                                                                                   R:   05/01/17 TYPE CONY. PMI                                                                                                 MN          It


                                                                                                                                                                                                          r ND             -


                           01R01 PAYEE.                                                                  TRAN          RSN                                              USR                     ESC PAYEE
                               SORT                                                                      SORT          SORT                                             SORT                  - SORT
                           DATE RANGE:                                                                   THRU 10/03/15
                           TRN USR ID                                        DATE                         TRAN AMT ESC PAYEE                                  PAYEE RSN           DESCRIPTION                                       DISBDT
                           631 JMW 0005 071205                                                                     15.00              SE-FIRST                01R01 INSP INSPECTION
                           632 DICH 0004 062005                                                                 150.00                ATV GA MCC 01R01 BKYC BANKRUPTCY COSTS
                           633 DKH 0003 062305                                                                  800.00                ATV-GA-MCC 01R01 BKVF BANKRUPTCY FEES
                           632 DKH 0002 062305                                                                     35.00              ATY-GA-MCC 01R01 BKDR BK DOC RETRIEVAL
                           631 JMW 0001 060905                                                                     15.00              SE-FIRSI                01R01 INSP INSPECIION


                       .. TOTAL SELECTED DDCII CORP ADV TRANS:                                                                                                              1.330.40


                       1e
        Coaosimi k 00500 5001omal27OomilMar5morti                                                                                                                                                                 tfilto       , tao om




CONFIDENTIAL                                                                                                                                                                                                WF_HERNANDEZ_00066814
